Citation Nr: 1441982	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  09-09 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to June 1999.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) regional office in St. Petersburg, Florida (RO).  In June 2012, the Board remanded the issues on appeal to the RO to obtain private medical records.  

In response to the Board's remand, additional private treatment records were added to the record, as was a January 2013 VA evaluation of the Veteran's cervical spine.  Consequently, there has been substantial compliance with the June 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).   


FINDING OF FACT

The Veteran does not have a cervical spine disability that is causally related to his military service.


CONCLUSION OF LAW

The criteria for service connection for cervical spine disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  
VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in August 2007, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  In compliance with the duty to notify, the Veteran was informed in the August 2007 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the letter also informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  Additional relevant private evidence was subsequently added to the case after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA neck evaluation, with nexus opinion, was obtained in January 2013.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2013 VA examination, with nexus opinion, obtained in this case is adequate, as it involves review of the claims file, relevant examination of the Veteran, and an opinion on whether the Veteran has the disability at issue due to service.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran seeks service connection for a cervical spine disability, which he contends was incurred in service.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records reveal that the Veteran complained in March 1990 of low back pain after being rear-ended by another motor vehicle.  Cervical and lumbosacral strain was diagnosed.  There were no more complaints involving the cervical spine in service, and there were no complaints or adverse clinical findings involving the cervical spine on retirement medical history and medical examination reports in April 1999.
The Veteran was provided a VA general medical evaluation in January 2000.  He complained of joint problems, including of the knees, wrists, shoulders, and ankles, but did not mention the neck.  X-rays of the cervical spine were not obtained.  The diagnosis was degenerative joint disease with moderate symptoms.

VA treatment records for November 2001 contain a diagnosis of musculoskeletal upper back pain.  The Veteran complained in March 2004 of neck and low back pain.  The impression in August 2004 was neck pain, apparently "facetogenic" in origin.

An MRI of the neck in November 2006 showed evidence of significant protrusion or extrusion of the disc at C6-C7 projecting from the midline toward the left and creating very significant distortion of the nerve roots and narrowing of the neural foramina at that level.

The Veteran was hospitalized in December 2006 with complaints of intermittent neck problems for approximately a year.  He underwent surgery for a herniated nucleus pulposus at C6-C7.

February 2007 to September 2008 treatment reports from C. E. Chapleau, M.D., refer mostly to lumbar problems.  The impression in September 2008 was cervical spondylosis with cervicogenic headache.

A VA cervical spine evaluation was obtained in January 2013.  The diagnoses were degenerative disc disease (DDD) of the cervical spine, without radiculopathy, and the condition of C5 compression.  After examination of the Veteran and review of the record, the examiner concluded that the Veteran's cervical spine disabilities were less likely as not caused by or related to service because the Veteran's neck strain in service involved the muscles and ligaments while DDD is a degenerative process involving the discs and vertebral bodies and is unrelated to the muscles and ligaments.  Similarly, C5 compression involves the vertebral body and is unrelated to muscle or ligament strain.  The examiner noted that, according to an AMA Guides Newsletter for July/August 2009, the causes of multilevel (diffuse) degenerative changes in the spine that occur between the ages of 40 and 60 included age, genetics, and intrinsic disc loading due to body weight.  

The only notation of a cervical spine problem in service was after the Veteran's motor vehicle accident in March 1990, when cervical strain was diagnosed.  There were no subsequent cervical complaints in service and there were no complaints or adverse clinical findings on retirement medical history and medical evaluation reports in April 1999.  Additionally, a cervical problem was not included on VA general medical evaluation in January 2000, even though the Veteran noted other joint problems.  The initial post-service evidence of a cervical spine disability was not until March 2004, which is several years after service discharge.  The Veteran also mentioned neck pain for approximately one year at the time of his December 2006 surgery.  Moreover, the VA opinion on file, which is based on a review of the record and examination of the Veteran, and which contain a rationale for the opinion, is against the claim.  In other words, the evidence does not relate the Veteran's current cervical spine disabilities to service.  Moreover, there is no nexus opinion on file in favor of the issue on appeal.  

Although the Veteran is competent to report his subjective symptoms, such as pain, he is not competent to report that he has a cervical spine disability due to service.  The diagnosis of a cervical spine disability, such as DDD, and the determination of the etiology of such a disability are medical questions and require medical expertise.  A layperson is not competent to address these questions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for a cervical spine disability, service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).





ORDER

Entitlement to service connection for a cervical spine disability is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


